Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00502-CV

                                       Dennis Raul DORADO,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006EM502075
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 27, 2013

DISMISSED

           Dennis L. Dorado, appearing pro se, appeals the trial court’s judgment signed June 19,

2013. After the record was filed, this court notified Dorado his appellant’s brief was due October

14, 2013. Neither the brief nor a motion for extension of time was filed. On October 28, 2013,

we ordered Dorado to file, not later than November 7, 2013, his appellant’s brief and a written

response reasonably explaining his failure to timely file the brief. We advised Dorado that if he

failed to file a brief and the written response by the date ordered, we would dismiss the appeal for

want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (court may
                                                                                    04-13-00502-CV


dismiss appeal because appellant has failed to comply with a court order within the time provided).

Dorado has not filed a brief or the written response ordered by the court. We therefore dismiss

this appeal.


                                                 PER CURIAM




                                               -2-